               Case 1:17-cv-01533-TSC Document 89 Filed 04/27/21 Page 1 of 2



                                  UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA

                                                    )
 HAMED SUFYAN OTHMAN                                )
 ALMAQRAMI, et al.,                                 )
                                                    )
                   Plaintiffs/Petitioners,          )
                                                    )
          v.                                        )        Civil Action No. 1:17-cv-01533-TSC
                                                    )
 ANTONY J. BLINKEN, in his official                 )
 capacity as Secretary of State, et al.,            )
                                                    )
                   Defendants/Respondents.          )
                                                    )

                                             JOINT STATUS REPORT

         The parties, by and through undersigned counsel, respectfully submit this Joint Status Report

to comply with this Court’s order of January 28, 2021, holding this case in abeyance until further order

of the Court. The parties conferred on March 15 and April 27, 2021, and have agreed to continue their

discussions about an alternative resolution of the case. In further compliance with this Court’s order

of January 28, 2021 and its recurring 30-day reporting period, the parties will update the Court on

their progress towards resolving this case by May 27, 2021.

Dated: April 27, 2021                                   Respectfully submitted,

/s/ Matthew E. Price                                    /s/ Joshua S. Press
Matthew E. Price                                        JOSHUA S. PRESS
Noah B. Bokat-Lindell                                   Steven A. Platt
JENNER & BLOCK LLP                                      Senior Litigation Counsel
1099 New York Ave. NW, Suite 900                        United States Department of Justice
Washington, DC 20001                                    Civil Division
(202) 639-6000 – Telephone                              P.O. Box 868, Ben Franklin Station
(202) 639-6066 – Fax                                    Washington, DC 20044
mprice@jenner.com                                       Phone: (202) 305-0106
                                                        joshua.press@usdoj.gov
Counsel for Plaintiffs
                                                        Counsel for Defendants



                                                        1
          Case 1:17-cv-01533-TSC Document 89 Filed 04/27/21 Page 2 of 2



                                  CERTIFICATE OF SERVICE

        I hereby certify that on April 27, 2021, I electronically filed the foregoing document with the

Clerk of the Court by using the CM/ECF system, which will provide electronic notice and an

electronic link to this document to all attorneys of record.


                                    By: /s/ Joshua S. Press
                                       JOSHUA S. PRESS
                                       Senior Litigation Counsel
                                       United States Department of Justice
                                       Civil Division




                                                   2
